                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


E.V. Doe, by Next Friend N.C. Doe,
J.P. Doe, by Next Friend J.A.P.
Doe, E.R. Doe, by Next Friend J.R. Case No. 17-cv-14010
Doe, J.B. Doe, by Next Friend M.B.
Doe, and J.M. Doe, by Next Friend Judith E. Levy
H.M. Doe,                          United States District Judge

                        Plaintiffs,    Mag. Judge Elizabeth A. Stafford

v.

Shirley Thoen, an Individual, and
Port Huron Area School District,

                        Defendants.

________________________________/

     OPINION AND ORDER DISMISSING PRO SE PLAINTIFFS

      On January 22, 2019, the Court ordered pro se plaintiffs J.P. Doe,

by Next Friend J.A.P. Doe and J.B. Doe, by Next Friend M.B. Doe to

inform the Court, individually and in writing by Friday, February 22,

2019 whether they wished to pursue their case or were voluntarily

dismissing the case. (Dkt. 18.) The Order indicated if plaintiffs failed to

file a response, the Court would assume that pro se plaintiffs are

voluntarily dismissing their case. (Id.)
     Plaintiffs did not file any document by February 22, 2019, and as of

today, have not filed anything in response to the Court’s order.

Accordingly, for the reasons set forth above, plaintiffs J.P. Doe, by Next

Friend J.A.P. Doe and J.B. Doe, by Next Friend M.B. Doe’s case is

dismissed without prejudice.

     IT IS SO ORDERED.

Dated: March 5, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 5, 2019.
                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                    2
